



Exhibit 10.8
Jazz Pharmaceuticals plc
2011 Equity Incentive Plan
1.General.
(a)Relationship to 2007 Plan and 2003 Plan. From and after 12:01 a.m. Pacific
time on the Effective Date, all outstanding stock awards granted under the Jazz
Pharmaceuticals plc 2007 Equity Incentive Plan (the “2007 Plan”), which was the
successor to and continuation of the Jazz Pharmaceuticals plc 2003 Equity
Incentive Plan (the “2003 Plan”), will remain subject to the terms of the 2007
Plan or the 2003 Plan, as applicable; provided, however, that any Ordinary
Shares subject to outstanding stock awards granted under the 2007 Plan or the
2003 Plan that (i) expire or terminate for any reason prior to exercise or
settlement, (ii) are forfeited because of the failure to meet a contingency or
condition required to vest such Ordinary Shares or repurchased by the Company or
an Affiliate at the original issuance price or (iii) are reacquired by the
Company or an Affiliate or withheld (or not issued) to satisfy a tax withholding
obligation in connection with an award (the “Returning Shares”) will immediately
be added to the Share Reserve (as further described in Section 3(a) below) as
and when such Ordinary Shares become Returning Shares, and become available for
issuance pursuant to Awards granted under this Plan.
(b)Eligible Award Recipients. The persons eligible to receive Awards are
Employees.
(c)Available Awards. The Plan provides for the grant of the following Awards:
(i) Incentive Stock Options, (ii) Nonstatutory Stock Options, (iii) Stock
Appreciation Rights (iv) Restricted Stock Awards, (v) Restricted Stock Unit
Awards, (vi) Performance Stock Awards, (vii) Performance Cash Awards, and (viii)
Other Stock Awards.
(d)Purpose. The Company, by means of the Plan, seeks to secure and retain the
services of the group of persons eligible to receive Awards as set forth in
Section 1(b), to provide incentives for such persons to exert maximum efforts
for the success of the Company and any Affiliate and to provide a means by which
such eligible recipients may be given an opportunity to benefit from increases
in value of the Ordinary Shares through the granting of Awards.
2.Administration.
(a)Administration by Board. The Board shall administer the Plan unless and until
the Board delegates administration of the Plan to a Committee or Committees, as
provided in Section 2(c).
(b)Powers of Board. The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:
(i)To determine from time to time (A) which of the persons eligible under the
Plan shall be granted Awards; (B) when and how each Award shall be granted; (C)
what type or combination of types of Award shall be granted; (D) the provisions
of each Award granted (which need not be identical), including the time or times
when a person shall be permitted to receive cash or Ordinary Shares pursuant to
a Stock Award; (E) the number of Ordinary Shares with respect to which a Stock
Award shall be granted to each such person; and (F) the Fair Market Value
applicable to a Stock Award.


1.

--------------------------------------------------------------------------------





(ii)To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement or in the written
terms of a Performance Cash Award, in a manner and to the extent it shall deem
necessary or expedient to make the Plan or Award fully effective.
(iii)To settle all controversies regarding the Plan and Awards granted under it.
(iv)To accelerate the time at which an Award may first be exercised or the time
during which an Award or any part thereof will vest in accordance with the Plan,
notwithstanding the provisions in the Award stating the time at which it may
first be exercised or the time during which it will vest.
(v)To effect, at any time and from time to time, with the consent of any
adversely affected Participant, (A) the reduction of the exercise price (or
strike price) of any outstanding Option or SAR under the Plan, provided this
does not reduce the exercise price or strike price below the nominal value of an
Ordinary Share; (B) the cancellation of any outstanding Option or SAR under the
Plan and the grant in substitution therefor of (1) a new Option or SAR under the
Plan or another equity plan of the Company covering the same or a different
number of Ordinary Shares, (2) a Restricted Stock Award, (3) a Restricted Stock
Unit Award, (4) an Other Stock Award, (5) cash and/or (6) other valuable
consideration (as determined by the Board, in its sole discretion); or (C) any
other action that is treated as a repricing under generally accepted accounting
principles.
(vi)To suspend or terminate the Plan at any time. Suspension or termination of
the Plan shall not impair rights and obligations under any Award granted while
the Plan is in effect except with the written consent of the affected
Participant.
(vii)To amend the Plan in any respect the Board deems necessary or advisable.
However, except as provided in Section 9(a) relating to Capitalization
Adjustments, to the extent required by applicable law or listing requirements,
shareholder approval shall be required for any amendment of the Plan that either
(A) materially increases the number of Ordinary Shares available for issuance
under the Plan, (B) materially expands the class of individuals eligible to
receive Awards under the Plan, (C) materially increases the benefits accruing to
Participants under the Plan or materially reduces the price at which Ordinary
Shares may be issued or purchased under the Plan, (D) materially extends the
term of the Plan, or (E) expands the types of Awards available for issuance
under the Plan. Except as provided above, rights under any Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(1) the Company requests the consent of the affected Participant, and (2) such
Participant consents in writing.
(viii)To submit any amendment to the Plan for shareholder approval, including,
but not limited to, amendments to the Plan intended to satisfy the requirements
of (A) Section 162(m) of the Code regarding the exclusion of performance-based
compensation from the limit on corporate deductibility of compensation paid to
Covered Employees, (B) Section 422 of the Code regarding incentive stock options
or (C) Rule 16b-3.
(ix)To approve forms of Award Agreements for use under the Plan and to amend the
terms of any one or more Awards, including, but not limited to, amendments to
provide terms more favorable to the Participant than previously provided in the
Award Agreement, subject to any specified limits in the Plan that are not
subject to Board discretion; provided, however, that except with respect to
amendments that disqualify or impair the status of an Incentive Stock Option, a
Participant’s rights under any Award shall not be impaired by any such amendment
unless (A) the Company requests the consent of the affected Participant, and (B)
such Participant consents in writing. Notwithstanding the foregoing, subject to
the limitations of


2.

--------------------------------------------------------------------------------





applicable law, if any, the Board may amend the terms of any one or more Awards
without the affected Participant’s consent if necessary to maintain the
qualified status of the Award as an Incentive Stock Option or to bring the Award
into compliance with Section 409A of the Code.
(x)Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
any Affiliates and that are not in conflict with the provisions of the Plan or
Awards.
(xi)To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by Employees who are foreign nationals or
employed outside the United States.
(c)Delegation to Committee.
(i)General. The Board may delegate some or all of the administration of the Plan
to a Committee or Committees. If administration of the Plan is delegated to a
Committee, the Committee shall have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board that have been delegated
to the Committee, including the power to delegate to a subcommittee of the
Committee any of the administrative powers the Committee is authorized to
exercise (and references in the Plan to the Board shall thereafter be to the
Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Committee may, at any time, abolish the subcommittee
and/or revest in the Committee any powers delegated to the subcommittee. The
Board may retain the authority to concurrently administer the Plan with the
Committee and may, at any time, revest in the Board some or all of the powers
previously delegated.
(ii)Section 162(m) and Rule 16b-3 Compliance. The Committee may consist solely
of two or more Outside Directors, in accordance with Section 162(m) of the Code,
or solely of two or more Non-Employee Directors, in accordance with Rule 16b-3.
(d)Delegation to an Officer. The Board may delegate to one or more Officers the
authority to do one or both of the following: (i) designate Employees who are
providing Continuous Service to the Company or any of its Subsidiaries who are
not Officers to be recipients of Options and Stock Appreciation Rights (and, to
the extent permitted by applicable law, other Stock Awards) and the terms
thereof, and (ii) determine the number of Ordinary Shares to be subject to such
Stock Awards granted to such Employees; provided, however, that the Board
resolutions regarding such delegation shall specify the total number of Ordinary
Shares that may be subject to the Stock Awards granted by such Officer and that
such Officer may not grant a Stock Award to himself or herself. Notwithstanding
the foregoing, the Board may not delegate authority to an Officer to determine
the Fair Market Value pursuant to Section 13(v)(iii) below.
(e)Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.
3.Shares Subject to the Plan.
(a)Share Reserve. Subject to the provisions of Section 9(a) relating to
Capitalization Adjustments, the aggregate number of Ordinary Shares that may be
issued pursuant to Stock Awards from and after the Effective Date shall not
exceed eight million three hundred thirty five thousand two hundred fifty five
(8,335,255) Ordinary Shares (the “Share Reserve”), which number is the sum of
(i) five million (5,000,000) Ordinary Shares, plus (ii) an additional number of
Ordinary Shares in an amount not to exceed three million three hundred thirty
five thousand two hundred fifty five (3,335,255) Ordinary Shares (which


3.

--------------------------------------------------------------------------------





number consists of the Returning Shares, if any, as such shares become available
from time to time). In addition, the number of Ordinary Shares available for
issuance under the Plan shall automatically increase on January 1st of each year
for a period of ten (10) years commencing on January 1, 2013 and ending on (and
including) January 1, 2022, in an amount equal to the lesser of (i) four and
one-half percent (4.5%) of the total number of Ordinary Shares outstanding on
December 31st of the preceding calendar year or (ii) five million (5,000,000)
Ordinary Shares. Notwithstanding the foregoing, the Board may act prior to the
first day of any calendar year, to provide that there shall be no increase in
the Share Reserve for such calendar year or that the increase in the Share
Reserve for such calendar year shall be a lesser number of Ordinary Shares than
would otherwise occur pursuant to the preceding sentence. For clarity, the Share
Reserve in this Section 3(a) is a limitation on the number of Ordinary Shares
that may be issued pursuant to the Plan. Accordingly, this Section 3(a) does not
limit the granting of Stock Awards except as provided in Section 7(a). Shares
may be issued in connection with a merger or acquisition as permitted by, as
applicable, NASDAQ Listing Rule 5635(c) or, if applicable, NYSE Listed Company
Manual Section 303A.08, AMEX Company Guide Section 711 or other applicable rule,
and such issuance shall not reduce the number of Ordinary Shares available for
issuance under the Plan. Furthermore, if a Stock Award or any portion thereof
(i) expires or otherwise terminates without all of the Ordinary Shares covered
by such Stock Award having been issued or (ii) is settled in cash (i.e., the
Participant receives cash rather than Ordinary Shares), such expiration,
termination or settlement shall not reduce (or otherwise offset) the number of
Ordinary Shares that may be available for issuance under the Plan.
(b)Reversion of Shares to the Share Reserve. If (i) any Ordinary Shares issued
pursuant to a Stock Award are forfeited back to or repurchased by the Company or
any Affiliate because of the failure to meet a contingency or condition required
for the vesting of such Ordinary Shares, or (ii) any Ordinary Shares are
cancelled in accordance with the cancellation and regrant provisions of Section
2(b)(v), then the Ordinary Shares that are forfeited, repurchased or canceled
shall revert to and again become available for issuance under the Plan. If any
Ordinary Shares subject to a Stock Award are not delivered to a Participant
because such Ordinary Shares are withheld for the payment of taxes pursuant to
Section 8(g) or a Stock Award is exercised through a reduction of Ordinary
Shares subject to the Stock Award (i.e., “net exercised”) or an appreciation
distribution in respect of a Stock Appreciation Right is paid in Ordinary
Shares, the number of Ordinary Shares subject to the Stock Award that are not
delivered to the Participant shall remain available for subsequent issuance
under the Plan. If the exercise price of any Stock Award is satisfied by
tendering Ordinary Shares held by the Participant (either by actual delivery or
attestation), then the number of Ordinary Shares so tendered shall remain
available for issuance under the Plan.
(c)Incentive Stock Option Limit. Notwithstanding anything to the contrary in
this Section 3 and, subject to the provisions of Section 9(a) relating to
Capitalization Adjustments, the aggregate maximum number of Ordinary Shares that
may be issued pursuant to the exercise of Incentive Stock Options shall be one
hundred million (100,000,000) Ordinary Shares.
(d)Section 162(m) Limitation on Annual Grants. Subject to the provisions of
Section 9(a) relating to Capitalization Adjustments, at such time as the Company
may be subject to the applicable provisions of Section 162(m) of the Code, a
maximum of two million (2,000,000) Ordinary Shares subject to Options, Stock
Appreciation Rights and Other Stock Awards whose value is determined by
reference to an increase over an exercise or strike price of at least one
hundred percent (100%) of the Fair Market Value on the date any such Stock Award
is granted may be granted to any Participant during any calendar year.
Notwithstanding the foregoing, if any additional Options, Stock Appreciation
Rights or Other Stock Awards whose value is determined by reference to an
increase over an exercise or strike price of at least one hundred percent (100%)
of the Fair Market Value on the date the Stock Awards are granted to any
Participant during any calendar year, compensation attributable to the exercise
of such additional Stock Awards shall not satisfy


4.

--------------------------------------------------------------------------------





the requirements to be considered “qualified performance-based compensation”
under Section 162(m) of the Code unless such additional Stock Awards are
approved by the Company’s shareholders.
(e)Source of Shares. The shares issuable under the Plan shall be authorized but
unissued or reacquired Ordinary Shares, including Ordinary Shares repurchased by
the Company or any Affiliate on the open market or otherwise.
4.Eligibility.
(a)Eligibility for Specific Stock Awards. Incentive Stock Options may be granted
only to employees of the Company or a “parent corporation” or “subsidiary
corporation” thereof (as such terms are defined in Sections 424(e) and (f) of
the Code). Stock Awards other than Incentive Stock Options may be granted to
Employees; provided, however, that Nonstatutory Stock Options and SARs may not
be granted to Employees who are providing Continuous Service only to any
“parent” of the Company, as such term is defined in Rule 405 promulgated under
the Securities Act, unless the Ordinary Shares underlying such Stock Awards are
treated as “service recipient stock” under Section 409A of the Code because the
Stock Awards are granted pursuant to a corporate transaction (such as a spin off
transaction) or unless such Stock Awards comply with the distribution
requirements of Section 409A of the Code.
(b)Ten Percent Shareholders. A Ten Percent Shareholder shall not be granted an
Incentive Stock Option unless the exercise price of such Option is at least one
hundred ten percent (110%) of the Fair Market Value on the date of grant and the
Option is not exercisable after the expiration of five (5) years from the date
of grant.
5.Provisions Relating to Options and Stock Appreciation Rights.
Each Option or SAR shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate. All Options shall be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
shall be issued for Ordinary Shares purchased on exercise of each type of
Option. If an Option is not specifically designated as an Incentive Stock
Option, then the Option shall be a Nonstatutory Stock Option. The provisions of
separate Options or SARs need not be identical; provided, however, that each
Option Agreement or Stock Appreciation Right Agreement shall conform to (through
incorporation of provisions hereof by reference in the applicable Award
Agreement or otherwise) the substance of each of the following provisions:
(a)Term. Subject to the provisions of Section 4(b) regarding Ten Percent
Shareholders, no Option or SAR shall be exercisable after the expiration of ten
(10) years from the date of its grant or such shorter period specified in the
Award Agreement.
(b)Exercise Price. Subject to the provisions of Section 4(b) regarding Ten
Percent Shareholders, the exercise price (or strike price) of each Option or SAR
shall be not less than one hundred percent (100%) of the Fair Market Value of
the Ordinary Shares subject to the Option or SAR on the date the Option or SAR
is granted. Notwithstanding the foregoing, an Option or SAR may be granted with
an exercise price (or strike price) lower than one hundred percent (100%) of the
Fair Market Value of the Ordinary Shares subject to the Option or SAR if such
Option or SAR is granted pursuant to an assumption of or substitution for
another option or stock appreciation right pursuant to a Corporate Transaction
and in a manner consistent with the provisions of Sections 409A and, if
applicable, 424(a) of the Code, provided that in all cases the exercise price is
not less than the nominal value of an Ordinary Share. Each SAR will be
denominated in Ordinary Share equivalents.


5.

--------------------------------------------------------------------------------





(c)Purchase Price for Options. The purchase price of Ordinary Shares acquired
pursuant to the exercise of an Option shall be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below; provided, however, that
where Ordinary Shares are issued pursuant to the exercise of an Option the
nominal value of each newly issued Ordinary Share is fully paid up. The Board
shall have the authority to grant Options that do not permit all of the
following methods of payment (or otherwise restrict the ability to use certain
methods) and to grant Options that require the consent of the Company to utilize
a particular method of payment. The permitted methods of payment are as follows:
(i)by cash, check, bank draft or money order payable to the Company;
(ii)pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the Ordinary Shares subject
to the Option, results in either the receipt of cash (or check) by the Company
or the receipt of irrevocable instructions to pay the aggregate exercise price
to the Company from the sales proceeds;
(iii)by delivery to the Company (either by actual delivery or attestation) of
Ordinary Shares;
(iv)if the option is a Nonstatutory Stock Option, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of Ordinary
Shares issuable upon exercise by the largest whole number of Ordinary Shares
with a Fair Market Value that does not exceed the aggregate exercise price;
provided, however, that the Company shall accept a cash or other payment from
the Participant to the extent of any remaining balance of the aggregate exercise
price not satisfied by such reduction in the number of whole Ordinary Shares to
be issued; provided, further, that Ordinary Shares will no longer be subject to
an Option and will not be exercisable thereafter to the extent that (A) Ordinary
Shares issuable upon exercise are reduced to pay the exercise price pursuant to
the “net exercise,” (B) Ordinary Shares are delivered to the Participant as a
result of such exercise, and (C) Ordinary Shares are withheld to satisfy tax
withholding obligations; or
(v)in any other form of legal consideration that may be acceptable to the Board.
(d)Exercise and Payment of a SAR. To exercise any outstanding Stock Appreciation
Right, the Participant must provide written notice of exercise to the Company in
compliance with the provisions of the Stock Appreciation Right Agreement
evidencing such Stock Appreciation Right. The appreciation distribution payable
on the exercise of a Stock Appreciation Right will be not greater than an amount
equal to the excess of (A) the aggregate Fair Market Value (on the date of the
exercise of the Stock Appreciation Right) of a number of Ordinary Shares equal
to the number of Ordinary Share equivalents in which the Participant is vested
under such Stock Appreciation Right, and with respect to which the Participant
is exercising the Stock Appreciation Right on such date, over (B) the strike
price that will be determined by the Board at the time of grant of the Stock
Appreciation Right. The appreciation distribution in respect to a Stock
Appreciation Right may be paid in Ordinary Shares, in cash, in any combination
of the two or in any other form of consideration, as determined by the Board and
contained in the Stock Appreciation Right Agreement evidencing such Stock
Appreciation Right; provided, however, that where Ordinary Shares are issued
pursuant to a Stock Appreciation Right the nominal value of each newly issued
Ordinary Share is fully paid up.
(e)Transferability of Options and SARs. The Board may, in its sole discretion,
impose such limitations on the transferability of Options and SARs as the Board
shall determine. In the absence of such


6.

--------------------------------------------------------------------------------





a determination by the Board to the contrary, the following restrictions on the
transferability of Options and SARs shall apply:
(i)Restrictions on Transfer. An Option or SAR shall not be transferable except
by will or by the laws of descent and distribution and shall be exercisable
during the lifetime of the Participant only by the Participant; provided,
however, that the Board may, in its sole discretion, permit transfer of the
Option or SAR in a manner that is not prohibited by applicable tax and
securities laws upon the Participant’s request. Except as explicitly provided
herein, neither an Option nor a SAR may be transferred for consideration.
(ii)Domestic Relations Orders. Subject to the approval of the Board or a duly
authorized Officer, an Option or SAR may be transferred pursuant to the terms of
a domestic relations order, official marital settlement agreement or other
divorce or separation instrument as permitted by Treasury Regulation
1.421-1(b)(2). If an Option is an Incentive Stock Option, such Option may be
deemed to be a Nonstatutory Stock Option as a result of such transfer.
(iii)Beneficiary Designation. Notwithstanding the foregoing, the Participant
may, by delivering written notice to the Company, in a form provided by or
otherwise satisfactory to the Company and any broker designated by the Company
to effect Option exercises, designate a third party who, in the event of the
death of the Participant, shall thereafter be entitled to exercise the Option or
SAR and receive the Ordinary Shares or other consideration resulting from such
exercise. In the absence of such a designation, the executor or administrator of
the Participant’s estate shall be entitled to exercise the Option or SAR and
receive the Ordinary Shares or other consideration resulting from such exercise.
(f)Vesting Generally. The total number of Ordinary Shares subject to an Option
or SAR may vest and therefore become exercisable in periodic installments that
may or may not be equal. The Option or SAR may be subject to such other terms
and conditions on the time or times when it may or may not be exercised (which
may be based on the satisfaction of Performance Goals or other criteria) as the
Board may deem appropriate. The vesting provisions of individual Options or SARs
may vary. The provisions of this Section 5(f) are subject to any Option or SAR
provisions governing the minimum number of Ordinary Shares as to which an Option
or SAR may be exercised.
(g)Termination of Continuous Service. Except as otherwise provided in the
applicable Award Agreement or other agreement between the Participant and the
Company or any Affiliate, if a Participant’s Continuous Service terminates
(other than for Cause or upon the Participant’s death or Disability), the
Participant may exercise his or her Option or SAR (to the extent that the
Participant was entitled to exercise such Award as of the date of termination of
Continuous Service) but only within such period of time ending on the earlier of
(i) the date three (3) months following the termination of the Participant’s
Continuous Service (or such longer or shorter period specified in the applicable
Award Agreement), or (ii) the expiration of the term of the Option or SAR as set
forth in the Award Agreement. If, after termination of Continuous Service, the
Participant does not exercise his or her Option or SAR within the time specified
herein or in the Award Agreement (as applicable), the Option or SAR shall
terminate.
(h)Extension of Termination Date. If the exercise of an Option or SAR following
the termination of the Participant’s Continuous Service (other than upon the
Participant’s death or Disability) would be prohibited at any time solely
because the issuance of Ordinary Shares would violate the registration
requirements under the Securities Act, then the Option or SAR shall terminate on
the earlier of (i) the expiration of a total period of three (3) months (that
need not be consecutive) after the termination of the Participant’s Continuous
Service (other than for Cause) during which the exercise of the Option or SAR
would not be in violation of such registration requirements or five (5) days
(that need not be consecutive) after the termination of the Participant’s
Continuous Service for Cause, as applicable, or (ii) the expiration of the term
of the


7.

--------------------------------------------------------------------------------





Option or SAR as set forth in the applicable Award Agreement. In addition,
unless otherwise provided in a Participant’s Award Agreement, if the immediate
sale of any Ordinary Shares received upon exercise of an Option or SAR following
the termination of the Participant’s Continuous Service (other than for Cause)
would violate the Company’s insider trading policy, then the Option or SAR shall
terminate on the earlier of (i) the expiration of a period equal to the
applicable post-termination exercise period after the termination of the
Participant’s Continuous Service during which the sale of the Ordinary Shares
received upon exercise of the Option or SAR would not be in violation of the
Company’s insider trading policy, or (ii) the expiration of the term of the
Option or SAR as set forth in the applicable Award Agreement.
(i)Disability of Participant. Except as otherwise provided in the applicable
Award Agreement or other agreement between the Participant and the Company or
any Affiliate, if a Participant’s Continuous Service terminates as a result of
the Participant’s Disability, the Participant may exercise his or her Option or
SAR (to the extent that the Participant was entitled to exercise such Option or
SAR as of the date of termination of Continuous Service), but only within such
period of time ending on the earlier of (i) the date twelve (12) months
following such termination of Continuous Service (or such longer or shorter
period specified in the Award Agreement), or (ii) the expiration of the term of
the Option or SAR as set forth in the Award Agreement. If, after termination of
Continuous Service, the Participant does not exercise his or her Option or SAR
within the time specified herein or in the Award Agreement (as applicable), the
Option or SAR (as applicable) shall terminate.
(j)Death of Participant. Except as otherwise provided in the applicable Award
Agreement or other agreement between the Participant and the Company or any
Affiliate, if (i) a Participant’s Continuous Service terminates as a result of
the Participant’s death, or (ii) the Participant dies within the period (if any)
specified in the Award Agreement for exercisability after the termination of the
Participant’s Continuous Service (for a reason other than death), then the
Option or SAR may be exercised (to the extent the Participant was entitled to
exercise such Option or SAR as of the date of death) by the Participant’s
estate, by a person who acquired the right to exercise the Option or SAR by
bequest or inheritance or by a person designated to exercise the Option or SAR
upon the Participant’s death, but only within the period ending on the earlier
of (i) the date eighteen (18) months following the date of death (or such longer
or shorter period specified in the Award Agreement), or (ii) the expiration of
the term of such Option or SAR as set forth in the Award Agreement. If, after
the Participant’s death, the Option or SAR is not exercised within the time
specified herein or in the Award Agreement (as applicable), the Option or SAR
shall terminate.
(k)Termination for Cause. Except as explicitly provided otherwise in a
Participant’s Award Agreement or other individual written agreement between the
Company or any Affiliate and the Participant, if a Participant’s Continuous
Service is terminated for Cause, the Participant may exercise his or her Option
or SAR (to the extent that the Participant was entitled to exercise such Award
as of the date of termination of Continuous Service) but only within such period
of time ending on the earlier of (i) the date five (5) days following the
termination of the Participant’s Continuous Service (or such longer or shorter
period specified in the applicable Award Agreement), or (ii) the expiration of
the term of the Option or SAR as set forth in the Award Agreement. If, after
termination of Continuous Service, the Participant does not exercise his or her
Option or SAR within the time specified herein or in the Award Agreement (as
applicable), the Option or SAR shall terminate.
(l)Non-Exempt Employees. No Option or SAR, whether or not vested, granted to an
Employee who is a non-exempt employee for purposes of the Fair Labor Standards
Act of 1938, as amended, shall be first exercisable for any Ordinary Shares
until at least six months following the date of grant of the Option or SAR.
Notwithstanding the foregoing, consistent with the provisions of the Worker
Economic Opportunity Act, (i) in the event of the Participant’s death or
Disability, (ii) upon a Corporate Transaction in which such Option or SAR is not
assumed, continued, or substituted, (iii) upon a Change in Control, or (iv) upon
the


8.

--------------------------------------------------------------------------------





Participant’s retirement (as such term may be defined in the Participant’s Award
Agreement or in another applicable agreement or in accordance with the Company’s
(or Affiliate’s, if applicable) then current employment policies and
guidelines), any such vested Options and SARs may be exercised earlier than six
months following the date of grant. The foregoing provision is intended to
operate so that any income derived by a non-exempt employee in connection with
the exercise or vesting of an Option or SAR will be exempt from his or her
regular rate of pay.
6.Provisions of Stock Awards other than Options and SARs.
(a)Restricted Stock Awards. Each Restricted Stock Award Agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate. To the extent consistent with the Company’s Bylaws, at the Board’s
election, Ordinary Shares may be (i) held in book entry form subject to the
Company’s instructions until any restrictions relating to the Restricted Stock
Award lapse; or (ii) evidenced by a certificate, which certificate shall be held
in such form and manner as determined by the Board. The terms and conditions of
Restricted Stock Award Agreements may change from time to time, and the terms
and conditions of separate Restricted Stock Award Agreements need not be
identical; provided, however, that each Restricted Stock Award Agreement shall
conform to (through incorporation of the provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:
(i)Consideration. A Restricted Stock Award may be awarded in consideration for
(A) cash, check, bank draft or money order payable to the Company, (B) past
services to the Company or an Affiliate, or (C) any other form of legal
consideration (including future services) that may be acceptable to the Board,
in its sole discretion, and permissible under applicable law; provided, however,
that where Ordinary Shares are issued pursuant to a Restricted Stock Award the
nominal value of each newly issued Ordinary Share is fully paid up.
(ii)Vesting. Ordinary Shares awarded under a Restricted Stock Award Agreement
may be subject to forfeiture to the Company in accordance with a vesting
schedule to be determined by the Board.
(iii)Termination of Participant’s Continuous Service. If a Participant’s
Continuous Service terminates, the Company or any Affiliate may receive through
a forfeiture condition or a repurchase right any or all of the Ordinary Shares
held by the Participant that have not vested as of the date of termination of
Continuous Service under the terms of the Restricted Stock Award Agreement.
(iv)Transferability. Rights to acquire Ordinary Shares under the Restricted
Stock Award Agreement shall be transferable by the Participant only upon such
terms and conditions as are set forth in the Restricted Stock Award Agreement,
as the Board shall determine in its sole discretion, so long as the Ordinary
Shares awarded under the Restricted Stock Award Agreement remain subject to the
terms of the Restricted Stock Award Agreement.
(v)Dividends. A Restricted Stock Award Agreement may provide that any dividends
paid on Restricted Stock will be subject to the same vesting and forfeiture
restrictions as apply to the Ordinary Shares subject to the Restricted Stock
Award to which they relate.
(b)Restricted Stock Unit Awards. Each Restricted Stock Unit Award Agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. The terms and conditions of Restricted Stock Unit Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award Agreements need not be identical; provided,
however,


9.

--------------------------------------------------------------------------------





that each Restricted Stock Unit Award Agreement shall conform to (through
incorporation of the provisions hereof by reference in the Agreement or
otherwise) the substance of each of the following provisions:
(i)Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each Ordinary Share subject to the Restricted Stock Unit Award.
The consideration to be paid (if any) by the Participant for each Ordinary Share
subject to a Restricted Stock Unit Award may be paid in any form of legal
consideration that may be acceptable to the Board, in its sole discretion, and
permissible under applicable law; provided, however, that where Ordinary Shares
are issued pursuant to a Restricted Stock Unit Award the nominal value of each
newly issued Ordinary Share is fully paid up.
(ii)Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions on or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.
(iii)Payment. A Restricted Stock Unit Award may be settled by the delivery of
Ordinary Shares, their cash equivalent, any combination thereof or in any other
form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.
(iv)Additional Restrictions. At the time of the grant of a Restricted Stock Unit
Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the Ordinary Shares (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.
(v)Dividend Equivalents. Dividend equivalents may be credited in respect of
Ordinary Shares covered by a Restricted Stock Unit Award, as determined by the
Board and contained in the Restricted Stock Unit Award Agreement. At the sole
discretion of the Board, such dividend equivalents may be converted into
additional Ordinary Shares covered by the Restricted Stock Unit Award in such
manner as determined by the Board. Any additional Ordinary Shares covered by the
Restricted Stock Unit Award credited by reason of such dividend equivalents will
be subject to all of the same terms and conditions of the underlying Restricted
Stock Unit Award Agreement to which they relate.
(vi)Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service.
(c)Performance Awards.
(i)Performance Stock Awards. A Performance Stock Award is a Stock Award that may
be granted, may vest or may be exercised contingent upon the attainment during a
Performance Period of certain Performance Goals. A Performance Stock Award may,
but need not, require the completion of a specified period of Continuous
Service. The length of any Performance Period, the Performance Goals to be
achieved during the Performance Period, and the measure of whether and to what
degree such Performance Goals have been attained with respect to a Performance
Stock Award shall be conclusively determined by the Committee, in its sole
discretion; provided, however, that the Board also may make any such
determinations to the extent that the Performance Stock Award is not intended to
comply with Section 162(m) of the Code. The maximum number of Ordinary Shares
covered by an Award that may be granted to any Participant in a calendar year
attributable to Performance Stock Awards (whether the grant, vesting or exercise
is contingent upon the attainment during a Performance Period of the Performance
Goals) shall not exceed two million (2,000,000) Ordinary Shares. The Board may
provide for or, subject to such terms and


10.

--------------------------------------------------------------------------------





conditions as the Board may specify, may permit a Participant to elect for, the
payment of any Performance Stock Award to be deferred to a specified date or
event. In addition, to the extent permitted by applicable law and the applicable
Award Agreement, the Board may determine that cash may be used in payment of
Performance Stock Awards.
(ii)Performance Cash Awards. A Performance Cash Award is a cash award that may
be paid contingent upon the attainment during a Performance Period of certain
Performance Goals. A Performance Cash Award may, but need not, require the
completion of a specified period of Continuous Service. The length of any
Performance Period, the Performance Goals to be achieved during the Performance
Period, and the measure of whether and to what degree such Performance Goals
have been attained with respect to a Performance Cash Award shall be
conclusively determined by the Committee, in its sole discretion; provided,
however, that the Board also may make any such determinations to the extent that
the Performance Cash Award is not intended to comply with Section 162(m) of the
Code. The maximum value that may be paid to any Participant in a calendar year
pursuant to Performance Cash Awards shall not exceed fifteen million dollars
($15,000,000). The Board may provide for or, subject to such terms and
conditions as the Board may specify, may permit a Participant to elect for, the
payment of any Performance Cash Award to be deferred to a specified date or
event. The Board may specify the form of payment of Performance Cash Awards,
which may be cash or other property, or may provide for a Participant to have
the option for his or her Performance Cash Award, or such portion thereof as the
Board may specify, to be paid in whole or in part in cash or other property.
(iii)Committee and Board Discretion. The Committee retains the discretion to
reduce or eliminate the compensation or economic benefit due upon the attainment
of any Performance Goals and to define the manner of calculating the Performance
Criteria it selects to use for a Performance Period with respect to a
Performance Stock Award or Performance Cash Award; provided, however, that the
Board also retains any such discretion to the extent that the Performance Stock
Award or Performance Cash Award is not intended to comply with Section 162(m) of
the Code.
(iv)Section 162(m) Compliance. Unless otherwise permitted in compliance with the
requirements of Section 162(m) of the Code with respect to an Award intended to
qualify as “performance-based compensation” thereunder, the Committee shall
establish the Performance Goals applicable to, and the formula for calculating
the amount payable under, the Award no later than the earlier of (a) the date
ninety (90) days after the commencement of the applicable Performance Period, or
(b) the date on which twenty-five percent (25%) of the Performance Period has
elapsed, and in either event at a time when the achievement of the applicable
Performance Goals remains substantially uncertain. Prior to the payment of any
compensation under an Award intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee shall certify the
extent to which any Performance Goals and any other material terms under such
Award have been satisfied (other than in cases where such relate solely to the
increase in the value of the Ordinary Shares). Notwithstanding the satisfaction
of any Performance Goals, to the extent specified at the time of grant of an
Award to any “covered employee” within the meaning of Section 162(m) of the Code
that is intended to qualify as “performance-based compensation” thereunder, the
number of Ordinary Shares, Options, cash or other benefits granted, issued,
retainable and/or vested under the Award on account of the satisfaction of such
Performance Goals may be reduced by the Committee on the basis of such further
considerations as the Committee, in its sole discretion, shall determine.
(d)Other Stock Awards. Other forms of Stock Awards valued in whole or in part by
reference to, or otherwise based on, Ordinary Shares, including the appreciation
in value thereof (e.g., options or share rights with an exercise price or strike
price less than 100% of the Fair Market Value of the Ordinary Shares at the time
of grant) may be granted either alone or in addition to Stock Awards provided
for under Section 5 and the preceding provisions of this Section 6. Subject to
the provisions of the Plan, the Board shall have


11.

--------------------------------------------------------------------------------





sole and complete authority to determine the persons to whom and the time or
times at which such Other Stock Awards will be granted, the number of Ordinary
Shares (or the cash equivalent thereof) to be granted pursuant to such Other
Stock Awards and all other terms and conditions of such Other Stock Awards;
provided, however, that where Ordinary Shares are issued pursuant to an Other
Stock Award the nominal value of each newly issued Ordinary Share is fully paid
up.
7.Covenants of the Company.
(a)Availability of Shares. During the terms of the Stock Awards, the Company
shall keep available at all times the number of Ordinary Shares reasonably
required to satisfy such Stock Awards.
(b)Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell Ordinary Shares
upon exercise of the Stock Awards; provided, however, that this undertaking
shall not require the Company to register under the Securities Act the Plan, any
Stock Award or any Ordinary Shares issued or issuable pursuant to any such Stock
Award. If, after reasonable efforts, the Company is unable to obtain from any
such regulatory commission or agency the authority that counsel for the Company
deems necessary for the lawful issuance and sale of Ordinary Shares under the
Plan, the Company shall be relieved from any liability for failure to issue and
sell Ordinary Shares upon exercise of such Stock Awards unless and until such
authority is obtained. A Participant shall not be eligible for the grant of a
Stock Award or the subsequent issuance of Ordinary Shares pursuant to the Stock
Award if such grant or issuance would be in violation of any applicable
securities law.
(c)No Obligation to Notify or Minimize Taxes. The Company and any Affiliates
shall have no duty or obligation to any Participant to advise such holder as to
the time or manner of exercising a Stock Award. Furthermore, the Company and any
Affiliates shall have no duty or obligation to warn or otherwise advise such
holder of a pending termination or expiration of a Stock Award or a possible
period in which the Stock Award may not be exercised. The Company and any
Affiliates have no duty or obligation to minimize the tax consequences of a
Stock Award to the holder of such Stock Award.
8.Miscellaneous.
(a)Use of Proceeds from Sales of Ordinary Shares. Proceeds from the sale of
Ordinary Shares pursuant to Stock Awards shall constitute general funds of the
Company.
(b)Corporate Action Constituting Grant of Stock Awards. Corporate action
constituting a grant by the Company of a Stock Award to any Participant shall be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Stock Award is communicated to, or actually received or
accepted by, the Participant.
(c)Shareholder Rights. No Participant shall be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any Ordinary Shares subject
to such Stock Award unless and until (i) such Participant has satisfied all
requirements for exercise of the Stock Award pursuant to its terms, if
applicable, and (ii) the issuance of the Ordinary Shares subject to such Stock
Award has been entered into the books and records of the Company.
(d)No Employment or Other Service Rights. Nothing in the Plan, any Stock Award
Agreement or any other instrument executed thereunder or in connection with any
Award granted pursuant thereto shall confer upon any Participant any right to
continue to serve the Company or an Affiliate in the capacity in


12.

--------------------------------------------------------------------------------





effect at the time the Stock Award was granted or shall affect the right of the
Company or an Affiliate to terminate the employment of an Employee with or
without notice and with or without cause.
(e)Incentive Stock Option $100,000 Limitation. To the extent that the aggregate
Fair Market Value (determined at the time of grant) of Ordinary Shares with
respect to which Incentive Stock Options are exercisable for the first time by
any Optionholder during any calendar year (under all plans of the Company and
any Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof that exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options, notwithstanding
any contrary provision of the applicable Option Agreement(s).
(f)Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Ordinary Shares under any Stock Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Ordinary
Shares subject to the Stock Award for the Participant’s own account and not with
any present intention of selling or otherwise distributing the Ordinary Shares.
The foregoing requirements, and any assurances given pursuant to such
requirements, shall be inoperative if (A) the issuance of the Ordinary Shares
upon the exercise or acquisition of Ordinary Shares under the Stock Award has
been registered under a then currently effective registration statement under
the Securities Act, or (B) as to any particular requirement, a determination is
made by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on share certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Ordinary Shares.
(g)Withholding Obligations. Unless prohibited by the terms of a Stock Award
Agreement, the Company or an Affiliate may, in its sole discretion, satisfy any
federal, state, local or foreign tax withholding obligation relating to an Award
by any of the following means or by a combination of such means: (i) causing the
Participant to tender a cash payment; (ii)  withholding Ordinary Shares from the
Ordinary Shares issued or otherwise issuable to the Participant in connection
with the Award; provided, however, that no Ordinary Shares are withheld with a
value exceeding the minimum amount of tax required to be withheld by law (or
such lesser amount as may be necessary to avoid classification of the Stock
Award as a liability for financial accounting purposes); (iii) withholding cash
from an Award settled in cash; (iv) withholding payment from any amounts
otherwise payable to the Participant; or (v) by such other method as may be set
forth in the Award Agreement.
(h)Electronic Delivery. Any reference herein to a “written” agreement or
document shall include any agreement or document delivered electronically or
posted on the Company’s (or Affiliate’s, if applicable) intranet (or other
shared electronic medium controlled by the Company (or Affiliate, if applicable)
to which the Participant has access).
(i)Deferrals. To the extent permitted by applicable law, the Board, in its sole
discretion, may determine that the delivery of Ordinary Shares or the payment of
cash, upon the exercise, vesting or settlement of all or a portion of any Award
may be deferred and may establish programs and procedures for deferral elections
to be made by Participants. Deferrals by Participants will be made in accordance
with Section 409A of the Code. Consistent with Section 409A of the Code, the
Board may provide for distributions while a Participant is still an employee or
otherwise providing services to the Company or an Affiliate. The Board is
authorized to make deferrals of Awards and determine when, and in what annual
percentages, Participants


13.

--------------------------------------------------------------------------------





may receive payments, including lump sum payments, following the Participant’s
termination of Continuous Service, and implement such other terms and conditions
consistent with the provisions of the Plan and in accordance with applicable
law.
(j)Compliance with Section 409A. To the extent that the Board determines that
any Award granted hereunder is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
necessary to avoid the consequences specified in Section 409A(a)(1) of the Code.
To the extent applicable, the Plan and Award Agreements shall be interpreted in
accordance with Section 409A of the Code. Notwithstanding anything to the
contrary in this Plan (and unless the Award Agreement specifically provides
otherwise), if the Ordinary Shares are publicly traded and a Participant holding
an Award that constitutes “deferred compensation” under Section 409A of the Code
is a “specified employee” for purposes of Section 409A of the Code, no
distribution or payment of any amount shall be made upon a “separation from
service” before a date that is six (6) months following the date of such
Participant’s “separation from service” (as defined in Section 409A of the Code
without regard to alternative definitions thereunder) or, if earlier, the date
of the Participant’s death.
(k)Clawback Policy. Any amounts paid hereunder shall be subject to recoupment in
accordance with any clawback policy that the Company is required to adopt
pursuant to the listing standards of any national securities exchange or
association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law.
9.Adjustments upon Changes in Ordinary Shares; Other Corporate Events.
(a)Capitalization Adjustments. In the event of a Capitalization Adjustment, the
Board shall appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a); (ii)
the class(es) and maximum number of securities by which the Share Reserve is to
increase automatically each year pursuant to Section 3(a); (iii) the class(es)
and maximum number of securities that may be issued pursuant to the exercise of
Incentive Stock Options pursuant to Section 3(c); (iv) the class(es) and maximum
number of securities that may be awarded to any person pursuant to Sections 3(d)
and 6(c)(i); and (v) the class(es) and number of securities and price per
Ordinary Share subject to outstanding Stock Awards. The Board shall make such
adjustments, and its determination shall be final, binding and conclusive.
(b)Dissolution or Liquidation. Except as otherwise provided in a Stock Award
Agreement, in the event of a dissolution or liquidation of the Company, all
outstanding Stock Awards (other than Stock Awards consisting of vested and
outstanding Ordinary Shares not subject to a forfeiture condition or the
Company’s or any Affiliate’s right of repurchase) shall terminate immediately
prior to the completion of such dissolution or liquidation, and any Ordinary
Shares subject to the Company’s or any Affiliate’s repurchase rights or subject
to a forfeiture condition may be repurchased or reacquired by the Company or
Affiliate notwithstanding the fact that the holder of such Stock Award is
providing Continuous Service; provided, however, that the Board may, in its sole
discretion, cause some or all Stock Awards to become fully vested, exercisable
and/or no longer subject to repurchase or forfeiture (to the extent such Stock
Awards have not previously expired or terminated) before the dissolution or
liquidation is completed but contingent on its completion.
(c)Corporate Transaction. Notwithstanding any other provision of the Plan, the
Board may take one or more of the following actions in the event of a Corporate
Transaction with respect to Stock Awards, contingent upon the closing or
completion of the Corporate Transaction, unless otherwise provided in the
instrument evidencing the Stock Award or any other written agreement between the
Company or any


14.

--------------------------------------------------------------------------------





Affiliate and the Participant or unless otherwise expressly provided by the
Board at the time of grant of a Stock Award:
(i)arrange for the surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company) to assume or continue the
Stock Award or to substitute a similar stock award for the Stock Award
(including, but not limited to, an award to acquire the same consideration paid
to the shareholders of the Company pursuant to the Corporate Transaction);
(ii)arrange for the assignment of any reacquisition or repurchase rights held by
the Company or any Affiliate in respect of Ordinary Shares issued pursuant to
the Stock Award to the surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company);
(iii)accelerate the vesting, in whole or in part, of the Stock Award (and, if
applicable, the time at which the Stock Award may be exercised) to a date prior
to the effective time of such Corporate Transaction as the Board shall determine
(or, if the Board shall not determine such a date, to the date that is five (5)
days prior to the effective date of the Corporate Transaction), with such Stock
Award terminating if not exercised (if applicable) at or prior to the effective
time of the Corporate Transaction;
(iv)arrange for the lapse of any reacquisition or repurchase rights held by the
Company or any Affiliate with respect to the Stock Award;
(v)cancel or arrange for the cancellation of the Stock Award, to the extent not
vested or not exercised prior to the effective time of the Corporate
Transaction, in exchange for such cash consideration, if any, as the Board, in
its sole discretion, may consider appropriate; or
(vi)make a payment, in such form as may be determined by the Board equal to the
excess, if any, of (A) the value of the property the Participant would have
received upon the exercise of the Stock Award, over (B) any exercise price
payable by such holder in connection with such exercise.
The Board need not take the same action or actions with respect to all Stock
Awards or portions thereof or with respect to all Participants.
(d)Change in Control. A Stock Award may be subject to additional acceleration of
vesting and exercisability upon or after a Change in Control as may be provided
in the Stock Award Agreement for such Stock Award or as may be provided in any
other written agreement between the Company or any Affiliate and the
Participant, but in the absence of such provision, no such acceleration shall
occur.
10.Termination or Suspension of the Plan.
(a)Plan Term. The Board may suspend or terminate the Plan at any time. No
Incentive Stock Option will be granted after October 24, 2021. No Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.
(b)No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Award granted while the Plan is in
effect except with the written consent of the affected Participant.
11.Effective Date of Plan.
This Plan shall become effective on the Effective Date.


15.

--------------------------------------------------------------------------------





12.Choice of Law.
The laws of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.
13.Definitions. As used in the Plan, the following definitions shall apply to
the capitalized terms indicated below:
(a)“Affiliate” means, at the time of determination, any “parent” or “subsidiary”
of the Company as such terms are defined in Rule 405 promulgated under the
Securities Act. The Board shall have the authority to determine the time or
times at which “parent” or “subsidiary” status is determined within the
foregoing definition.
(b)“Award” means a Stock Award or a Performance Cash Award.
(c)“Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an Award.
(d)“Board” means the Board of Directors of the Company.
(e)“Capitalization Adjustment” means any change that is made in, or other events
that occur with respect to, the Ordinary Shares subject to the Plan or subject
to any Stock Award after the Effective Date without the receipt of consideration
by the Company through merger, consolidation, reorganization, recapitalization,
reincorporation, share dividend, dividend in property other than cash, large
nonrecurring cash dividend, share split, liquidating dividend, combination of
shares, exchange of shares, change in corporate structure or any similar equity
restructuring transaction, as that term is used in Financial Accounting
Standards Board Accounting Standards Codification Topic 718 (or any successor
thereto), including, for the avoidance of doubt, capitalization of profits or
reserves, capital distribution, rights issue, the conversion of one class of
share to another or reduction of capital or otherwise. Notwithstanding the
foregoing, the conversion of any convertible securities of the Company shall not
be treated as a Capitalization Adjustment.
(f)“Cause” shall have the meaning ascribed to such term in any written agreement
between the Participant and the Company or an Affiliate defining such term and,
in the absence of such agreement, such term shall mean, with respect to a
Participant, the occurrence of any of the following events that has a material
negative impact on the business or reputation of the Company or an Affiliate:
(i) such Participant’s commission of any felony or any crime involving fraud,
dishonesty or moral turpitude under the laws of the United States or any state
thereof; (ii) such Participant’s attempted commission of, or participation in, a
fraud or act of dishonesty against the Company or an Affiliate; (iii) such
Participant’s intentional, material violation of any contract or agreement
between the Participant and the Company or an Affiliate or of any statutory duty
owed to the Company or an Affiliate; (iv)  such Participant’s unauthorized use
or disclosure of the Company’s or an Affiliate’s confidential information or
trade secrets; or (v) such Participant’s gross misconduct. The determination
that a termination of the Participant’s Continuous Service is either for Cause
or without Cause shall be made by the Company (or an Affiliate, if applicable)
in its sole discretion. Any determination by the Company (or an Affiliate, if
applicable) that the Continuous Service of a Participant was terminated with or
without Cause for the purposes of outstanding Awards held by such Participant
shall have no effect upon any determination of the rights or obligations of the
Company or Affiliate or such Participant for any other purpose.
(g)“Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:


16.

--------------------------------------------------------------------------------





(i)any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company by an investor, any affiliate
thereof or any other Exchange Act Person that acquires the Company’s securities
in a transaction or series of related transactions the primary purpose of which
is to obtain financing for the Company through the issuance of equity securities
or (B) solely because the level of Ownership held by any Exchange Act Person
(the “Subject Person”) exceeds the designated percentage threshold of the
outstanding voting securities as a result of a repurchase or other acquisition
of voting securities by the Company or any Affiliate reducing the number of
shares outstanding, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of voting
securities by the Company or any Affiliate, and after such share acquisition,
the Subject Person becomes the Owner of any additional voting securities that,
assuming the repurchase or other acquisition had not occurred, increases the
percentage of the then outstanding voting securities Owned by the Subject Person
over the designated percentage threshold, then a Change in Control shall be
deemed to occur;
(ii)there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
shareholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;
(iii)the shareholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur, except for a liquidation into
a parent corporation;
(iv)there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by shareholders of the Company in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition; or
(v)individuals who, on the date the Plan is adopted by the Board, are members of
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the members of the Board; provided, however, that if the appointment
or election (or nomination for election) of any new Board member was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member shall, for purposes of the Plan, be considered as a
member of the Incumbent Board.
For the avoidance of doubt, any one or more of the above events may be effected
pursuant to (A) a compromise or arrangement sanctioned by the court under
section 201 of the Companies Act 1963 of the Republic of Ireland or (B) section
204 of the Companies Act 1963 of the Republic of Ireland.


17.

--------------------------------------------------------------------------------





Notwithstanding the foregoing or any other provision of this Plan, (A) the term
Change in Control shall not include (1) a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company or (2) unless the Board determines otherwise, the creation of a new
holding company where the Company becomes a wholly-owned subsidiary of that
holding company and the holding company will be owned in substantially the same
proportions by the persons who held the Company’s issued shares immediately
before such transaction, in which case Stock Awards granted hereunder will be
treated as if they were in all respects awards over shares in the holding
company but so that (i) the new award shall vest in the same manner as the Stock
Award, (ii) the total market value of the new shares subject to the new award
shall, immediately after such reorganization, be equal to the total market value
of the Ordinary Shares comprised in the Stock Award immediately prior to such
reorganization, (iii) the new award shall be subject to performance conditions
that shall be at least equivalent (as determined by the Board) to the
Performance Goals, if any, attaching to the Stock Award, (iv) the new shares
shall have the same rights attaching thereto as the Ordinary Shares, and (v) the
new award shall be deemed to have been granted as at the date of grant of the
Stock Award, and (B) the definition of Change in Control (or any analogous term)
in an individual written agreement between the Company or any Affiliate and the
Participant shall supersede the foregoing definition with respect to Awards
subject to such agreement; provided, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition shall apply.
The Board may, in its sole discretion and without a Participant’s consent, amend
the definition of “Change in Control” to conform to the definition of “Change in
Control” under Section 409A of the Code, and the regulations thereunder.
(h)“Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.
(i)“Committee” means a committee of one (1) or more Directors to whom authority
has been delegated by the Board in accordance with Section 2(c).
(j)“Company” means Jazz Pharmaceuticals plc, a company formed under the laws of
Ireland.
(k)“Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, shall not cause a
Director to be considered a “Consultant” for purposes of the Plan.
Notwithstanding the foregoing, a person is treated as a Consultant under this
Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register either the offer or the sale of the Company’s securities
to such person.
(l)“Continuous Service” means that the Participant’s service with the Company or
an Affiliate, whether as an Employee, Director or Consultant, is not interrupted
or terminated. Except as provided in the following sentence, a change in the
capacity in which the Participant renders service to the Company or an Affiliate
as an Employee, Consultant or Director or a change in the entity for which the
Participant renders such service, provided that there is no interruption or
termination of the Participant’s service with the Company or an Affiliate, shall
not terminate a Participant’s Continuous Service; provided, however, if the
Entity for which a Participant is rendering services ceases to qualify as an
Affiliate, as determined by the Board in its sole discretion, such Participant’s
Continuous Service shall be considered to have terminated on the date such
Entity ceases to qualify as an Affiliate. Notwithstanding the foregoing, unless
the Board or the Compensation Committee of the Board agrees otherwise in
writing, in the event a Participant’s service as an Employee or Consultant
terminates and upon such termination, the only capacity in which the Participant


18.

--------------------------------------------------------------------------------





continues to render service to the Company is as a Director, then such
Participant’s Continuous Service shall be considered to have terminated on the
date of such termination of employment or termination of service as a
Consultant, as the case may be, and regardless of whether such Participant
continues to render service to the Company as a Director following such
termination. To the extent permitted by law, the Board or the chief executive
officer of the Company (or an Affiliate, if applicable), in that party’s sole
discretion, may determine whether Continuous Service shall be considered
interrupted in the case of: (i) any leave of absence approved by the Board or
the chief executive officer of the Company (or an Affiliate, if applicable),
including sick leave, military leave or any other personal leave; or (ii)
transfers between the Company, an Affiliate, or their successors.
Notwithstanding the foregoing, a leave of absence shall be treated as Continuous
Service for purposes of vesting in a Stock Award only to such extent as may be
provided in the Company’s (or Affiliate’s, if applicable) leave of absence
policy, in the written terms of any leave of absence agreement or policy
applicable to the Participant, or as otherwise required by law.
(m)“Corporate Transaction” means the consummation, in a single transaction or in
a series of related transactions, of any one or more of the following events:
(i)a sale or other disposition of all or substantially all, as determined by the
Board, in its sole discretion, of the consolidated assets of the Company and its
Subsidiaries;
(ii)a sale or other disposition of at least ninety percent (90%) of the
outstanding securities of the Company;
(iii)a merger, consolidation or similar transaction following which the Company
is not the surviving corporation; or
(iv)a merger, consolidation or similar transaction following which the Company
is the surviving corporation but the Ordinary Shares outstanding immediately
preceding the merger, consolidation or similar transaction are converted or
exchanged by virtue of the merger, consolidation or similar transaction into
other property, whether in the form of securities, cash or otherwise.
For the avoidance of doubt, any one or more of the above events may be effected
pursuant to (A) a compromise or arrangement sanctioned by the court under
section 201 of the Companies Act 1963 of the Republic of Ireland or (B) section
204 of the Companies Act 1963 of the Republic of Ireland.
Notwithstanding the foregoing or any other provision of this Plan, unless the
Board determines otherwise, the term Corporate Transaction shall not include the
creation of a new holding company where the Company becomes a wholly-owned
subsidiary of that holding company and the holding company will be owned in
substantially the same proportions by the persons who held the Company’s issued
shares immediately before such transaction (in which case Stock Awards granted
hereunder will be treated as set out in the second paragraph after part (v) of
the definition of Change in Control above).
(n)“Covered Employee” shall have the meaning provided in Section 162(m)(3) of
the Code.
(o)“Director” means a member of the Board.
(p)“Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and shall be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.


19.

--------------------------------------------------------------------------------





(q)“Effective Date” means the effective date of this Plan document, which is
January 18, 2012, which is immediately prior to the effective time of the merger
between Jazz Pharmaceuticals, Inc. and Azur Pharma Public Limited Company
pursuant to the Agreement and Plan of Merger and Reorganization dated September
19, 2011, provided that the Plan is approved by the stockholders of the Company
prior to such merger and such merger is consummated.
(r)“Employee” means any person employed by the Company or an Affiliate. However,
service solely as a Director, or payment of a fee for such services, shall not
cause a Director to be considered an “Employee” for purposes of the Plan.
(s)“Entity” means a corporation, partnership, limited liability company or other
entity.
(t)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
(u)“Exchange Act Person” means any natural person, Entity or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act), except that “Exchange
Act Person” shall not include (i) the Company or any Subsidiary of the Company,
(ii) any employee benefit plan of the Company or any Subsidiary of the Company
or any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any Subsidiary of the Company, (iii) an underwriter
temporarily holding securities pursuant to a registered public offering of such
securities, (iv) an Entity Owned, directly or indirectly, by the shareholders of
the Company in substantially the same proportions as their Ownership of shares
of the Company; or (v) any natural person, Entity or “group” (within the meaning
of Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date,
is the Owner, directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities.
(v)“Fair Market Value” means, as of any date, the value of the Ordinary Shares
determined as follows:
(i)If the Ordinary Shares are listed on any established stock exchange or traded
on any established market, the Fair Market Value of an Ordinary Share shall be
the closing sales price for such Ordinary Share as quoted on such exchange or
market (or the exchange or market with the greatest volume of trading in the
Ordinary Shares) on the date of determination, as reported in a source the Board
deems reliable.
(ii)Unless otherwise provided by the Board, if there is no closing sales price
for the Ordinary Shares on the date of determination, then the Fair Market Value
shall be the closing selling price on the last preceding date for which such
quotation exists.
(iii)In the absence of such markets for the Ordinary Shares, the Fair Market
Value shall be determined by the Board in good faith and in a manner that
complies with Sections 409A and 422 of the Code.
(w)“Incentive Stock Option” means an option granted pursuant to Section 5 of the
Plan that is intended to be, and qualifies as, an “incentive stock option”
within the meaning of Section 422 of the Code.
(x)“Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for


20.

--------------------------------------------------------------------------------





which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.
(y)“Nonstatutory Stock Option” means any option granted pursuant to Section 5 of
the Plan that does not qualify as an Incentive Stock Option.
(z)“Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act.
(aa)    “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
to purchase Ordinary Shares granted pursuant to the Plan.
(bb)    “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement shall be subject to the terms and conditions of the Plan.
(cc)    “Optionholder” means a person to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.
(dd)    “Ordinary Share” or “Ordinary Shares” means the ordinary shares of the
Company of nominal value US$0.0001 per share.
(ee)    “Other Stock Award” means an award based in whole or in part by
reference to the Ordinary Shares which is granted pursuant to the terms and
conditions of Section 6(d).
(ff)    “Other Stock Award Agreement” means a written agreement between the
Company and a holder of an Other Stock Award evidencing the terms and conditions
of an Other Stock Award grant. Each Other Stock Award Agreement shall be subject
to the terms and conditions of the Plan.
(gg)    “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an “affiliated corporation,” and does not receive remuneration from the
Company or an “affiliated corporation,” either directly or indirectly, in any
capacity other than as a Director, or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code.
(hh)    “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed
to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership”
of securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.
(ii)    “Participant” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Stock Award.
(jj)    “Performance Cash Award” means an award of cash granted pursuant to the
terms and conditions of Section 6(c)(ii).
(kk)    “Performance Criteria” means, with respect to a Performance Stock Award
or Performance Cash Award, the one or more criteria that the Committee shall
select for purposes of establishing the


21.

--------------------------------------------------------------------------------





Performance Goals for a Performance Period; provided, however, that the Board
also may select any such criteria to the extent that the Performance Stock Award
or Performance Cash Award is not intended to comply with Section 162(m) of the
Code. The Performance Criteria that shall be used to establish such Performance
Goals may be based on any one of, or combination of, the following as determined
by the Committee (or Board, if applicable): (i) earnings (including earnings per
share and net earnings); (ii) earnings before interest, taxes and depreciation;
(iii) earnings before interest, taxes, depreciation and amortization; (iv) total
shareholder return; (v) return on equity or average shareholder’s equity; (vi)
return on assets, investment, or capital employed; (vii) share price; (viii)
margin (including gross margin); (ix) income (before or after taxes); (x)
operating income; (xi) operating income after taxes; (xii) pre-tax profit;
(xiii) operating cash flow; (xiv) sales or revenue targets (including
volume-based measures); (xv) increases in revenue or product revenue; (xvi)
expenses and cost reduction goals; (xvii) improvement in or attainment of
working capital levels; (xiii) economic value added (or an equivalent metric);
(xix) market share; (xx) cash flow; (xxi) cash flow per share; (xxii) share
price performance; (xxiii) debt reduction; (xxiv) implementation or completion
of projects or processes; (xxv) customer satisfaction; (xxvi) shareholders’
equity; (xxvii) capital expenditures; (xxiii) debt levels; (xxix) operating
profit or net operating profit; (xxx) workforce diversity; (xxxi) growth of net
income or operating income; (xxxii) billings; and (xxxiii) to the extent that an
Award is not intended to comply with Section 162(m) of the Code, other measures
of performance selected by the Committee or Board.
(ll)    “Performance Goals” means, with respect to a Performance Stock Award or
Performance Cash Award, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria; provided, however, that the Board also may establish any
such goals to the extent that the Performance Stock Award or Performance Cash
Award is not intended to comply with Section 162(m) of the Code. Performance
Goals may be based on a Company-wide basis, with respect to one or more business
units, divisions, Affiliates, or business segments, and in either absolute terms
or relative to the performance of one or more comparable companies or the
performance of one or more relevant indices. Unless specified otherwise by the
Committee (or the Board to the extent that an Award is not intended to comply
with Section 162(m) of the Code), (i) in the Award Agreement at the time the
Award is granted or (ii) in such other document setting forth the Performance
Goals at the time the Performance Goals are established, the Committee (or
Board, if applicable) shall appropriately make adjustments in the method of
calculating the attainment of Performance Goals for a Performance Period as
follows: (1) to exclude restructuring and/or other nonrecurring charges; (2) to
exclude exchange rate effects, as applicable, for non-U.S. dollar denominated
Performance Goals; (3) to exclude the effects of changes to generally accepted
accounting principles; (4) to exclude the effects of any statutory adjustments
to corporate tax rates; and (5) to exclude the effects of items that are
“unusual” in nature or occur “infrequently” as determined under generally
accepted accounting principles.
(mm)    “Performance Period” means, with respect to a Performance Stock Award or
Performance Cash Award, the period of time selected by the Committee over which
the attainment of one or more Performance Goals will be measured for the purpose
of determining a Participant’s right to and the payment of the Performance Stock
Award or Performance Cash Award; provided, however, that the Board also may
select any such period to the extent that the Performance Stock Award or
Performance Cash Award is not intended to comply with Section 162(m) of the
Code. Performance Periods may be of varying and overlapping duration, at the
sole discretion of the Committee (or the Board, if applicable).
(nn)    “Performance Stock Award” means a Stock Award granted under the terms
and conditions of Section 6(c)(i).
(oo)    “Plan” means this Jazz Pharmaceuticals plc 2011 Equity Incentive Plan.


22.

--------------------------------------------------------------------------------





(pp)    “Restricted Stock Award” means an award of Ordinary Shares which is
granted pursuant to the terms and conditions of Section 6(a).
(qq)    “Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant. Each Restricted Stock Award
Agreement shall be subject to the terms and conditions of the Plan.
(rr)    “Restricted Stock Unit Award” means a right to receive Ordinary Shares
which is granted pursuant to the terms and conditions of Section 6(b).
(ss)    “Restricted Stock Unit Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Unit Award evidencing the
terms and conditions of a Restricted Stock Unit Award grant. Each Restricted
Stock Unit Award Agreement shall be subject to the terms and conditions of the
Plan.
(tt)    “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
(uu)    “Securities Act” means the Securities Act of 1933, as amended.
(vv)    “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Ordinary Shares that is granted pursuant to the terms and
conditions of Section 5.
(ww)    “Stock Appreciation Right Agreement” means a written agreement between
the Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement shall be subject to the terms and conditions of the Plan.
(xx)    “Stock Award” means any right to receive Ordinary Shares granted under
the Plan, including an Incentive Stock Option, a Nonstatutory Stock Option, a
Restricted Stock Award, a Restricted Stock Unit Award, a Stock Appreciation
Right, a Performance Stock Award or any Other Stock Award.
(yy)    “Stock Award Agreement” means a written agreement between the Company
and a Participant evidencing the terms and conditions of a Stock Award grant.
Each Stock Award Agreement shall be subject to the terms and conditions of the
Plan.
(zz)    “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
fifty percent (50%).
(aaa)    “Ten Percent Shareholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) shares possessing more than ten percent
(10%) of the total combined voting power of all classes of shares of the Company
or any Affiliate.


Adopted by the Board of Directors of Jazz Pharmaceuticals, Inc. on October 24,
2011.




23.

--------------------------------------------------------------------------------





Approved by the stockholders of Jazz Pharmaceuticals, Inc. on December 12, 2011.


Adopted by the Board of Directors of Azur Pharma plc on December 21, 2011.


Approved by the shareholders of Azur Pharma plc on January 3, 2012.


Amended and restated by the Board of Directors of Jazz Pharmaceuticals plc on
May 5, 2016.


Approved by the shareholders of Jazz Pharmaceuticals plc on August 4, 2016.






24.